DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 29-48 are pending as filed in the 09/21/2021 Preliminary Amendment.

Information Disclosure Statement
The information disclosure statement submitted 09/21/2021 was properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(1)	Claims 29-36 and 38-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19, 22, and 23 of U.S. Patent No. 9,533,962 B2 (issued 01/03/2017; hereinafter “US9533962B2”). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1-19, 22, and 23 of US9533962B2 recite the same compound, pharmaceutically acceptable salt, and crystalline form recited in present claims 29-36 and 38-47. Claims 19, 22, and 23 of US9533962B2 recite a method of treating hypertension, heart failure, or renal disease comprising administering a therapeutically amount of this compound, pharmaceutically acceptable salt, or crystalline form to a subject or patient. The scope of hypertension includes primary hypertension, secondary hypertension, severe hypertension with or without accompanying renal disease, pulmonary hypertension, resistant hypertension (col. 11, ll.47-61), and portal hypertension (col.14, ll.66,67 to col. 15, ll.1,2). The methods of claims 19, 22, and 23 anticipate present claims 29-36 and 38-47 which recite methods of treating diseases mediated by neprilysin, of which hypertension, heart failure, and renal disease are species. 
In addition, present claims 29-36 and 38-47 are unpatentable over the identical crystalline form of claim 4 of US9533962B2, together with its utility, e.g., treating neprilysin mediated diseases through NEP enzyme inhibition. (col. 2, l.5 through col. 4, l.26). Likewise, present claims 40 and 41 are unpatentable over the identical compound, pharmaceutically acceptable salt, or crystalline form of claim 1 of US9533962B2, together with its utility, e.g., NEP enzyme inhibition. Regarding obviousness-type double patenting of a method over a patented composition, the Federal Circuit, in Sun v. Lilly, recounts its own decisions in Geneva and Pfizer,
In both cases, we found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent.  

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1800 (Fed. Cir. 2010).

In reaffirming its holding in Geneva and Pfizer, the Court finds that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” (Id. at 1801, quoting Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. The Court reasserts this notion by stating, 
[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, . . .and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  Pfizer, 518 F.3d at 1363 n.8 (emphases added); Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 [9 USPQ 205] (CCPA 1931)).

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1802 (Fed. Cir. 2010).
	 
(2)	Claims 29-48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Pat. No. 9,872,855 B2 (issued 01/23/2018; hereinafter “US9872855B2”).
Claims 1-9 of US9872855B2 recite a pharmaceutical composition comprising the compounds and compositions recited in present claims 29-48, which together with their utility, render present claims 29-48 unpatentable. Claims 1-9 of US9872855B2 recite a pharmaceutical composition comprising the same compound, pharmaceutically acceptable salt, or crystalline form as in present claims 29-36 and 38-47, 
    PNG
    media_image1.png
    271
    315
    media_image1.png
    Greyscale
, together with an AT1 receptor antagonist, as in present claims 37 and 48. US9872855B2 indicates the utility of these compounds includes treating primary hypertension, secondary hypertension, severe hypertension with or without accompanying renal disease, pulmonary hypertension, resistant hypertension (col. 11, ll.55-67 to col. 12, ll.1-2), portal hypertension (col.15, ll.8-11), and treating neprilysin mediated diseases through NEP enzyme inhibition. (col. 2, l.5 through col. 4, l.26), as presently claimed. Accordingly, claims 29-48 are unpatentable over the pharmaceutical compositions of claims 1-9 of US9872855B2, together with these compositions’ utilities.

(3)	Claims 29, 34-36, and 38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Pat. No. 10,172,834 B2 (issued 01/08/2019; hereinafter “US10172834B2”).
	Claim 1 of US10172834B2 recites a method for treating primary hypertension, secondary hypertension, hypertension with accompanying renal disease, severe hypertension with or without accompanying renal disease, pulmonary hypertension, and resistant hypertension. Claim 2 of US10172834B2 limits the hypertension to resistant hypertension, while claim 3 of US10172834B2 limits the hypertension to portal hypertension, anticipating present claims 29, 34-36, and 38.

(4)	Claims 29-36 and 38-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Pat. No. 11,033,533 B2 (issued 01/23/2018; hereinafter “US11033533B2”).
Claims 1-20 of US11033533B2 recite a pharmaceutical composition comprising the compounds and compositions recited in present claims 29-36 and 38-47, which together with their utility, render present claims 29-36 and 38-47 unpatentable. Claims 1-20 of US11033533B2 recite a pharmaceutical composition comprising the same compound, pharmaceutically acceptable salt, or crystalline form as in present claims 29-36 and 38-47, 
    PNG
    media_image1.png
    271
    315
    media_image1.png
    Greyscale
. US11033533B2 indicates the utility of these compounds includes treating primary hypertension, secondary hypertension, severe hypertension with or without accompanying renal disease, pulmonary hypertension, resistant hypertension, portal hypertension, cardiovascular diseases, renal diseases, and generally treating neprilysin mediated diseases through NEP enzyme inhibition. (col. 10, l. 66 to col. 16, l.16), as presently claimed. Accordingly, claims 29-36 and 38-47 are unpatentable over the pharmaceutical compositions of claims 1-9 of US9872855B2, together with these compositions’ utilities.

Relevant Art
	U.S. Pat. No. 8,372,984 B2 (issued 02/12/2013) teaches neprilysin inhibitors. (Abstract). Certain of these neprilysin inhibitors are structurally related to present Formula (I). For example, US8372984B2 teaches Formula IIIb, , 
    PNG
    media_image2.png
    137
    244
    media_image2.png
    Greyscale
, Formula IIc, 
    PNG
    media_image3.png
    138
    251
    media_image3.png
    Greyscale
, and IIIc, 
    PNG
    media_image4.png
    134
    248
    media_image4.png
    Greyscale
, which share an oxazole and biphenyl moiety with present Formula (I), but fails to teach or suggest the modifications required to arrive at present Formula (I). 

Conclusion
Claims 29-48 are pending.
Claims 29-48 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655